The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Attorney Percello on 05/05/2022.
Amend claim 1 (line 6) and cancel claim 27 as below: 
16 (Currently amended): A method of making a vertical tunnel FET (VT-FET) comprising the steps of:
on a substrate, epitaxially growing a first source layer being heavily doped with a first source concentration of a first-source-type dopant,
epitaxially growing a first channel layer on the first source layer;
epitaxially growing a first drain layer on the first channel layer, the first drain layer having a first drain concentration of a first-drain-type dopant;
etching to form a vertical fin containing the first source layer with three or more first source layer sides, the first channel layer with three or more first channel layer sides, and the first drain layer with three or more first drain layer sides;
depositing a liner surrounding the vertical fin;
depositing a first spacer on the first source layer and surrounding the fin;
depositing a first dummy gate on the first spacer, the first dummy gate surrounding the first channel layer sides, surrounding the first drain layer sides with a first drain overlap amount directly overlapping the first drain sides, and surrounding the first source sides with a first source overlap amount directly overlapping the first source sides,
depositing a second spacer on the first dummy gate,
pulling the first dummy gate and liner, leaving a first dummy gate cavity;
forming a first gate stack in the dummy gate cavity;
covering with an interlayer dielectric (LD), and making external connections through the ILD to the first source layer, the first gate stack, and the first drain layer, 
where the first-source-type dopant and the first-drain-type dopant are of different dopant types. 
17 (Original): A method, as in Claim 16, where the first drain overlap is less than 60% the size of the first source overlap. 
18 (Canceled): 
19 (Original): A method, as in Claim 16, further comprising the steps of: 
before etching to form the fin: 
epitaxially growing a second drain layer on the first drain layer, the second drain layer having a second drain concentration of a second-drain-type dopant; 
epitaxially growing a second channel layer on the second drain layer; 
epitaxially growing a second source layer on the second channel layer, the second source layer being heavily doped with a first source concentration of a first-source-type dopant; 

after depositing the second spacer: 
depositing a first dummy placeholder layer surrounding an interface between the first and second drain layers; 
depositing a third spacer on the first dummy placeholder;
depositing a second dummy gate on the third spacer; 
depositing a fourth spacer on the second dummy gate; and 
depositing a second dummy placeholder layer surrounding the second source layer. 
20 (Currently Amended}: A method, as in Claim 19, further comprising the steps of:
pulling the second dummy gate and liner at the time the first dummy gate is pulled, leaving a second dummy gate cavity;
forming a second gate stack in the second dummy gate cavity after blocking the first gate stack,
pulling the first and second dummy placeholders;
forming an electrical connection between the first and second drain layers;
not making an external contact to the first and second drains and making and external gate contact to one or both of the first gate stack and the second gate stack. 
21 (New): A method, as in Claim 20, where the first source overlap amount is between 2 nanometers (nm) and 10 nm. 
22 (New): A method, as in Claim 20, where the first drain overlap amount is between 1 nm and 9 am. 
23 (New): A method, as in Claim 20, where the first drain overlap is less than 60% the size of the first source overlap.
24 (New): A method, as in Claim 20, further comprising the step of connecting the first drain and second drain with a conductive strap. 
25 (New): A method, as in Claim 24, further comprising the step of connecting an external drain connection to the conductive strap. 
26 (New): A method, as in Claim 20, where the first channel layer and the second channel layer are one of: not doped and lightly doped with the drain-type dopant concentration between 5x1017 cm-3 and 1x1019 cm-3.
27 (Canceled): 
28 (New): A method, as in Claim 20, where the first drain concentration and second drain concentration have a dopant concentration between 1x1019 cm-3 and 1x1020 cm-3.
29 (New): A method, as in Claim 20, where the first-source-type dopant and the first-drain-type dopant are dopants of different dopant types and the second-source-type dopant and the second- drain-type dopant are dopants of different dopant types. 
30 (New): A method, as in Claim 20, further comprising the step of physically connecting the external gate contact with only one of the gates and where the other gate is unconnected.
31 (New): A method, as in Claim 20, where the external gate contact is in physical and electrical contact with only the second gate. 
32 (New): A method, as in Claim 20, further comprising the step of physically connecting the external gate contact to both the first gate stack and the second gate stack. 
33 (New): A method, as in Claim 20, where the first source and second source are of the same dopant type and the first drain and the second drain are of the same dopant type, the first and second source are electrically connected, the first and second gate stack are electrically connected, and the first and second drain are electrically connected to form two VI-FETs connected in parallel.
34 (New): A method, as in Claim 20, where the first source layer, the first channel layer, and the first drain layer form a tunnel field effect transistor (T-FET) that is a p-type (T-pFET). 
35 (New): A method, as in Claim 34, where the second source layer, the second channel layer, and the second drain layer form a T-FET that is a n-type (T-nFET).
Claims 16-17, 19-26 and 28-35 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of manufacturing a VT-FET device, comprising: 
on a substrate, epitaxially growing a first source layer being heavily doped with a first source concentration of a first-source-type dopant,
epitaxially growing a first channel layer on the first source layer;
epitaxially growing a first drain layer on the first channel layer, the first drain layer having a first drain concentration of a first-drain-type dopant;
……..
where the first-source-type dopant and the first-drain-type dopant are of different dopant types. 

Since independent claim 16 is allowable in combination with all the remaining limitations of claim 16, therefore dependent claims 17, 19-26 and 28-35 of the independent claim 16 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817